          Case 4:18-cv-01885-HSG Document 544 Filed 11/05/18 Page 1 of 2


 1   Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@fchs.com                             rpickens@fchs.com
 2   John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@fchs.com                                smccarthy@fchs.com
 3   Natalie Lieber (admitted pro hac vice)          Jaime F. Cardenas-Navia (admitted pro hac vice)
     nlieber@fchs.com                                jcardenas-navia@fchs.com
 4   Christopher M. Gerson (admitted pro hac vice)   Joyce L. Nadipuram (admitted pro hac vice)
     cgerson@fchs.com                                jnadipuram@fchs.com
 5   Jonathan M. Sharret (admitted pro hac vice)     Caitlyn N. Bingaman (admitted pro hac vice)
     jsharret@fchs.com                               cbingaman@fchs.com
 6   Daniel A. Apgar (admitted pro hac vice)
     dapgar@fchs.com
 7
     FITZPATRICK CELLA HARPER & SCINTO
 8   1290 Avenue of the Americas
     New York, New York 10104-3800
 9   Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
13   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
14   San Francisco, CA 94104
     Tel: (415) 200-4980
15   Fax: (415) 200-4989
16   Attorneys for Plaintiffs
17                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
18                                     OAKLAND DIVISION
19

20                                                         Case No. 4:18-cv-01885-HSG
21
                                                           DECLARATION OF JONATHAN M.
22   In Re Koninklijke Philips Patent Litigation           SHARRET RE: SOURCE CODE IN
                                                           SUPPORT OF PHILIPS’ MOTION
23                                                         FOR LEAVE TO AMEND ITS
                                                           INFRINGEMENT CONTENTIONS
24
                                                           JURY TRIAL DEMANDED
25

26

27

28


      SHARRET DECLARATION RE: SOURCE CODE IN SUPPORT OF PHILIPS’ MOTION
             FOR LEAVE TO AMEND ITS INFRINGEMENT CONTENTIONS
                                      CASE NUMBER 4:18-CV-01885-HSG
Case 4:18-cv-01885-HSG Document 544 Filed 11/05/18 Page 2 of 2




  SHARRET DECLARATION
       (FILED UNDER SEAL)
